Citation Nr: 0729438	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1983 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in March 2005, and the 
RO issued a statement of the case (SOC) in May 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The record contains a diagnosis of PTSD that has been 
associated, at least in part, with the veteran's claimed in-
service stressor.
 
3.  While the evidence does not indicate that the veteran 
engaged in combat with the enemy during service, there are 
service medical records, service personnel records, and a 
state motor vehicle accident report that tend to corroborate 
the occurrence of the veteran's claimed in-service stressor.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

In view of the Board's favorable disposition of the veteran's 
claim for service connection for PTSD, the Board finds that 
all notification and development action needed to render a 
fair decision on the claim has been accomplished.


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2007).

As regards the first requirement of 38 C.F.R. § 3.304(f), the 
Board notes that Dr. Hoeper diagnosed the veteran with 
chronic PTSD in a January 2005 letter.  This diagnosis is 
supported by his report of an examination earlier that month 
and conforms with the provisions of the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Given the above, and 
the absence of any competent, contrary evidence, the Board 
finds that the first requirement for service connection for 
PTSD-medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a)-is satisfied.

As regards the second requirement, the Board also notes that 
Dr. Hoeper identified frequent nightmares, panic attacks, 
intrusive thoughts, hypervigilance, and other symptoms 
relating to an in-service motor vehicle accident in which the 
veteran was injured.  The Board notes that the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard (see Willis v. Derwinski, 1 Vet. App. 66 
(1991)) and these findings are not contradicted by any other 
medical findings.  Accordingly, the Board finds that the 
second requirement for service connection for PTSD-a link, 
established by medical evidence, between current symptoms and 
an in-service stressor-is satisfied.

As for the third requirement, the Board notes, initially, 
that the record does not establish that the veteran engaged 
in combat with the enemy during service.  See 38 C.F.R. § 
3.304(f) (2007); Gaines v. West, 11 Vet. App. 353, 359 
(1998).  See also See VAOPGCPREC 12-99 (October 18, 1999).  
While the veteran apparently indicated to Dr. Hoeper that he 
served in Operation Just Cause in Panama, the veteran's 
record of assignments reflects that he left Panama for the 
United States in July 1989, prior to the December 20, 1989 
commencement of Operation Just Cause.  See, e.g., 32 C.F.R. 
§ 578.25(c) (2006), Table 4 (listing dates of operations for 
which Armed Forces Expeditionary Medal is authorized).  
Moreover, the veteran's DD Form 214 does not reflect that he 
received any awards, decorations, or medals indicating that 
he engaged in combat with the enemy.  

Absent evidence that the veteran engaged in combat with the 
enemy, his lay statements, alone, are not sufficient to 
establish the occurrence of any in-service stressor.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of a claimed stressor.  See 38 C.F.R. § 3.304 
(2007); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In his January and March 2005 statements as well as his NOD 
and substantive appeal, the veteran identified an in-service 
motor vehicle accident while stationed in Hawaii as his 
claimed in-service stressor.  Although in some of these 
documents he referred to the date of the accident in July 
2001, the veteran and his representative also identified the 
date as July 1991.  The veteran's injury in a July 1991 motor 
vehicle accident in Hawaii is corroborated by the service 
medical records, service personnel records, and a Hawaii 
motor vehicle accident report.  For example, a February 1992 
line of duty determination certified that the veteran was 
engaged in his duties at the time of the July 1991 motor 
vehicle accident; the service medical records reflect 
treatment in July 1991 and thereafter for back injuries 
sustained as a result of a motor vehicle accident; a Physical 
Evaluation Board (PEB) report includes a "disability 
description" of post-traumatic systemic back pain; and the 
July 1991 Hawaii motor vehicle accident report identifies the 
veteran as a passenger in a car that was hit from behind on 
that date.

Thus, the Board finds that the above-referenced service 
records and other evidence tends to substantiate the 
veteran's statements as to the occurrence of his claimed in-
service stressor.  While the veteran indicated that he was 
rendered unconscious by the "serious" accident, and none of 
the above documents indicate that he was rendered unconscious 
or the precise severity of the accident, the documents all 
confirm that the veteran suffered a significant back injury 
as a result of the accident.  Moreover, although Dr. Hoeper 
listed both Operation Just Cause and the motor vehicle 
accident as PTSD stressors, he described PTSD symptoms that 
were primarily related to the motor vehicle accident.  Given 
the foregoing, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the third criterion 
for service connection for PTSD-credible supporting evidence 
of the claimed in-service stressor-is established.

Under the circumstances of this case, the Board finds that 
the three requirements for establishing service connection 
for PTSD have been satisfied.  See 38 C.F.R. § 3.304(f) 
(2007).  Accordingly, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


